IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :         No. 2273 Disciplinary Docket No. 3
                                :
                Petitioner      :         No. 82 DB 2016
                                :
           v.                   :         Attorney Registration No. 86614
                                :
JAMES P. KENNEDY,               :         (Bucks County)
                                :
                 Respondent     :
                                :


                                     ORDER


PER CURIAM


      AND NOW, this 11th day of August, 2016, upon consideration of the Verified

Statement of Resignation, James P. Kennedy is disbarred on consent from the Bar of

the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).